DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of group I, claims 1-4, 6-11, 13-16, and 22, drawn to a composition comprising a Thermitase in the reply filed on February 16, 2021 is acknowledged.  Applicant’s election of species of SEQ ID NO: 1 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election and the species election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2021.  
Claims 1-4, 6-11, 13-16, and 22, drawn to the elected species are currently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is December 23, 2015.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 3, 2018 and July 31, 2019 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.
Drawings
The drawings are objected to because there are no SEQ ID NO: identifiers in the figures 10-17.  See also objection to specification below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The identifier SEQ ID No. should be written as SEQ ID NO:; Applicant is referred to 37 CFR 1.821-1.825.  
The description of figures in figures 10-17 need to identify the SEQ ID NO: for each listed sequence in the figures or have the SEQ ID NO: identifier placed in the figures.
Appropriate correction is required.

Claim Objections
8.	Claims 2, 3, 14, and 15 are objected to because of the following informalities:  the identifier SEQ ID No. should be written as SEQ ID NO:.  Applicant is referred to 37 CFR 1.821-1.825.  
9.	In claim 22, there is a typographical error on the second to last line.  There is a “/” before the word buffer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9, 10, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "about" in claims 4, 6, and 22 is a relative term which renders the claim indefinite.  The pH and temperature is not defined by the respective claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The bounds are not defined for about a quantity.
In claim 9, it is unclear what is meant by lyophilisied activated form.  When the enzyme is lyophilized it is no longer active.  Clarification is requested.
Claim 10 is not further limiting claim 1 from which it depends.  Claim 1 refers to a Thermitase.  Referring to a singular entity.  Claim 10 refers to multiple enzymes. Dependent Claim 10 is enlarging the scope of independent claim 1 and is therefore an improper dependent claim.
In claim 22, it is unclear if the kit contains a container or not, because of the word “preferably”.  It is uncertain if it exists or is preferred.  Furthermore, in claim 22, it is unclear what makes up the buffer solution constituents.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11, 13, 14, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meloun et al. (FEBS 2463 183(2): 195-200 (1985)).
Meloun et al. disclose the complete primary structure of thermitase from Thermoactinomyces vulgaris (see figure 2).  The Thermitase was in solution.  The activity of the use of the enzyme is an inherent function of the enzyme.  Below is a sequence alignment of SEQ ID NO: 1 of the instant application and the GenBank deposit from Meloun et al. that shows 98% sequence homology.
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
537 bits(1383)
0.0
Compositional matrix adjust.
274/279(98%)
276/279(98%)
0/279(0%)

Query  1    YTPNDPYFSSRQYGPQKIQAPQAWDIAEGSGVKIAIVDTGVQSNHPDLAGKVVGGWDFVD  60
YTPNDPYFSSRQYGPQKIQAPQAWDIAEGSG KIAIVDTGVQSNHPDLAGKVVGGWDFVD
Sbjct  1    YTPNDPYFSSRQYGPQKIQAPQAWDIAEGSGAKIAIVDTGVQSNHPDLAGKVVGGWDFVD  60

Query  61   NDSTPQDGNGHGTHCAGIAAAVTNNSTGIAGTAPKASILAVRVLDNSGSGTWTAVANGIT  120

Sbjct  61   NDSTPQNGNGHGTHCAGIAAAVTNNSTGIAGTAPKASILAVRVLDNSGSGTWTAVANGIT  120


Query  121  YAADQGAKVISLSLGGTVGNSGLQQAVDYAWNKGSVVVAAAGNAGNTAPNYPAYYSNAIA   180
            YAADQGAKVISLSLGGTVGNSGLQQAV+YAWNKGSVVVAAAGNAGNTAPNYPAYYSNAIA 
Sbjct  121  YAADQGAKVISLSLGGTVGNSGLQQAVNYAWNKGSVVVAAAGNAGNTAPNYPAYYSNAIA   180

Query  181  VASTDQNDNKSSFSTYGSWVDVAAPGSSIYSTYPTSTYASLSGTSMATPHVAGVAGLLAS  240
VASTDQNDNKSSFSTYGS VDVAAPGS IYSTYPTSTYASLSGTSMATPHVAGVAGLLAS
Sbjct  181  VASTDQNDNKSSFSTYGSVVDVAAPGSWIYSTYPTSTYASLSGTSMATPHVAGVAGLLAS  240

Query  241  QGRSASNIRAAIENTADKISGTGTYWAKGRVNAYKAVQY  279
            QGRSASNIRAAIENTADKISGTGTYWAKGRVNAYKAVQY
Sbjct  241  QGRSASNIRAAIENTADKISGTGTYWAKGRVNAYKAVQY  279

Claim(s) 1, 4, 6, 7, 8, 11, 13, 14, 15, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgensen et al. (Protein Expression and Purification 92: 148-155 (2013)).
Jorgensen et al. disclose the recombinant expression of Laceyella sacchari thermitase in Lactococcus lactis.  The mature activated product was stable at 50 degree C and functional at pH values between pH 6 and pH 11 (see entire document, particularly abstract). The activity of the use of the enzyme is an inherent function of the enzyme.  The GenBank deposit submission is ADL09141.1 and the sequence has 99.22% identity to SEQ ID NO: 2 of the instant application.  The enzyme activity was conducted in a 100 mM Tris-HCl, pH 8.0 with 5mM CaCl2 with substrate at 60 degree C for 30 minutes.  The enzyme is in a buffer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over either Meloun et al. (FEBS 2463 183(2): 195-200 (1985)) or Jorgensen et al. (Protein Expression and Purification 92: 148-155 (2013)).
Meloun et al. and Jorgensen et al. do not disclose a lyophilized activated form of a composition comprising two or more thermitases.  However, it would have been obvious to the person having ordinary skill in the art to lyophilize an enzyme composition for storage as has been done in the prior art.  The process of lyophilization is not unobvious.  Furthermore, it would not have been inventive to use two different species of a genus of thermitase to make a composition as currently claimed in claim 10, because the art has shown multiple species of thermitase prior to the filing date of the instant application as supported by the two species disclosed in the anticipatory art rejections above.  
	Therefore, it is prima facie obvious to the person having ordinary skill in the art to make a lyophilized composition with thermitase enzymes.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        April 10, 2021